DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. In pages 9 of the remarks, applicant argued that Dent does not teach or suggest “transmitting, using at most a first antenna and a second antenna, the first part of the first signal, the first part of the second signal, the second part of the first signal, and the second part of the second signal in at least one complete circularly polarized output signal, the second antenna being oriented perpendicularly relative to an orientation of the first antenna.” as recited in claim 8 because Dent, a beamforming technique is disclosed that includes splitting a signal into four parts, which are output via four array elements (E1, E2, E3, E4) to circularly polarize the signal (see Dent ¶ [0049], Fig. 9). The examiner respectfully disagrees. In theory, only two signals are needed to create a circularly polarized wave. Dent discloses splitting RHC (right hand circular) signal or LHC (right hand circular) into H signal (Dent Fig. 4 paragraph 0048 e.g. H1, H2, H3 and H4) and V signal (Dent Fig. 4 paragraph 0048 e.g. V1, V2, V3 and V4) and couple them into horizontally polarized antenna and vertically polarized antenna respectively (Dent Fig. 4 paragraph 0042, 0048). It was also unclear what circularly polarized signal is considered to be “complete circularly polarized output signal”. Therefore, the amended claim 8 still reads on Dent’s arrangement.
In pages 9 of the remarks, applicant argued that Dent does not teach or suggest “one or more switches that switch between routing the at least one of the first signal or the second signal to the hybrid coupler and routing the at least one of the first signal or the second signal to the first or second antennas” as recited in claim 15 because the switch in Dent does not switch between "routing the at least one of the first signal or the second signal to the hybrid coupler and routing the at least one of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 2 and 4-14 complete circularly polarized signal”. The specification fails to support this limitation. It was unclear what circularly polarized signal is considered to be “complete circularly polarized signal”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dent (US 20020077068).
In regards to claims 1 and 8, Dent discloses a system and a method for communication for communicating with a client device (Dent paragraph 0023 note: this reads on mobile phone), the method comprising: 
transmitting, using a first transmitter (Dent Fig. 7 Item 23a), a first signal configured for a first communication band (Dent Col. 7 line 60-Col. 8 line 10 note: this reads on “first channel group”, “alternate frequency channel”); 
transmitting, using a second transmitter (Dent Fig. 7 Item 23b), a second signal configured for a second communication band different from the first communication band (Dent paragraph 0039 note: this reads on “second channel group”, “alternate frequency channel”); 

receiving, at a hybrid coupler (Dent Fig. 9), the first signal and the second signal; 
splitting, at the hybrid coupler (Dent Fig. 9 note: first signal and second signal appears to split at C3 and C4)), the first signal and the second signal into a first part and a second part; 
shifting, at the hybrid coupler, a phase of the second part of the first signal by 90 degrees (Dent Fig. 9 Item C1) relative to the first part of the first signal; and 
transmitting, using at most a first antenna and a second antenna (Dent Fig. 4 paragraph 0048 note: this reads on horizontally polarized or vertically polarized antenna) the first part of the first signal (Dent Fig. 4 paragraph 0048 note: this reads on H signal i.e. H1, H2, H3 and H4 or V signal i.e. V1, V2, V3, V4) and first part of the second signal and the second part of the first signal and second part of the second signal (Dent Fig. 4 paragraph 0048 note: this reads on H signal i.e. H1, H2, H3 and H4 or V signal i.e. V1, V2, V3, V4), the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Dent paragraph 0042, 0048 note: this reads on horizontal or vertically polarized radiation).
In regards to claim 2, Dent discloses a system and a method as described above. Dent further discloses a first diplexer (Dent Fig. 7 Item 20a) configured to prevent interference between the first signal and an incoming signal (Dent Fig. 7 note: this reads on signal from 23a and receiving signal).
In regards to claims 3 and 10, Dent discloses a system and a method as described above. Dent further discloses one or more processors (Dent Fig. 6 Item 14) configured to operate a switch (Dent Fig. 6 Item 12) for the hybrid coupler.
In regards to claim 5, Dent discloses a system and a method as described above. Dent further discloses the first antenna and the second antenna are configured to receive a circularly polarized signal (Dent paragraph 0024).

In regards to claim 7, Dent discloses a system and a method as described above. Dent further discloses the system includes a communication device that is part of an access network (Dent paragraph 0023 note: this reads on cellular network) for the client device.
In regards to claim 9, Dent discloses a system and a method as described above. Dent further discloses comprising shifting (Dent Fig. 9 Item C1), at the hybrid coupler, a phase of the second part of the second signal by 90 degrees relative to the first part of the second signal in an opposite direction (Dent Fig. 9 note: signal I2 is behind Item C1) from the shifting of the phase of the second part of the first signal.
In regards to claim 10, Dent discloses a system and a method as described above. Dent further discloses operating, by one or more processors (Dent Fig. 6 Item 14), a switch (Dent Fig. 6 Item 12) for the hybrid coupler (Dent Fig. 9 paragraph 0022, 0048 note: Fig. 6 is part of Fig. 8. Fig. 9 is a component of Fig. 8).
In regards to claims 11 and 18, Dent discloses a system and a method as described above. Dent further discloses the first signal is configured to establish or maintain a connection between the client device (Dent paragraph 0023 note: this reads on mobile phone) and a communication device (Dent paragraph 0023 note: this reads on base station).
In regards to claim 12, Dent discloses a system and a method as described above. Dent further discloses transmitting the first part of the first signal and the second signal using the first antenna and 
In regards to claim 13, Dent discloses a system and a method as described above. Dent further discloses receiving (Dent paragraph 0023 note: base station receives signal from mobile phones), at the first antenna and the second antenna, one or more signals from the client device in response to the at least one output signal, the one or more signals having circular polarization (Dent paragraph 0024) or linear polarization; and establishing, by one or more processors (Dent Fig. 6 Item 14), a connection between a network and the client device based on the received one or more signals.
In regards to claim 14, Dent discloses a system and a method as described above. Dent further discloses transmitting the first signal includes: determining, by one or more processors (Dent Fig. 7 Item 24), that the first signal requires amplification; and amplifying (Dent Fig. 7 Item 22) the first signal prior to transmitting the signal to the hybrid coupler.
In regards to claim 15, Dent discloses antenna system comprising: 
a first transmitter (Dent Fig. 7 Item 23a) configured to transmit a first signal for a first communication band (Dent Col. 7 line 60-Col. 8 line 10 note: this reads on “first channel group”, “alternate frequency channel”); 
a second transmitter (Dent Fig. 7 Item 23b) configured to transmit a second signal for a second communication band different from the first communication band (Dent paragraph 0039 note: this reads on “second channel group”, “alternate frequency channel”); 
a hybrid coupler configured to split at least one of the first signal or the second signal to a first part and a second part (Dent Fig. 9 note: first signal and second signal appears to split at C3 and C4)); 
a first antenna (Dent Fig. 4 paragraph 0048 note: this reads on horizontally polarized or vertically polarized antenna) configured to transmit the first part of the at least one of the first signal or 
a second antenna (Dent Fig. 4 paragraph 0048 note: this reads on horizontally polarized or vertically polarized antenna) configured to transmit the second part of the at least one of the first signal or the second signal, the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Dent Fig. 4 paragraph 0048 note: this reads on H signal i.e. H1, H2, H3 and H4 or V signal i.e. V1, V2, V3, V4); and 
one or more switches (Dent Fig. 6 Item 12) that switches between routing the at least one of the first signal or the second signal to the hybrid coupler and routing the at least one of the first signal or the second signal to the first or second antennas (Dent Fig. 4, 6 and 9 paragraph 0048 note: this reads on routing signal to horizontally polarized or vertically polarized antenna).
In regards to claim 16, Dent discloses a system and a method as described above. Dent further discloses a switch (Dent Fig. 6 Item 12) for routing the at least one of the first signal or the second signal to the hybrid coupler (Dent Fig. 6 Item 11) or to the first and second antennas (Dent Fig. 6 Item 10).
In regards to claim 21, Dent discloses a system and a method as described above. Dent further discloses the one or more processors (Dent Fig. 8 Item 41) are configured to operate a steering mechanism to adjust a pointing direction (Dent Fig. 8 note: this reads on beam A or beam B) of the system.
Allowable Subject Matter
Claims 4 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641